EXHIBIT 10.20




 
July 15, 2005


Randy Seffren
Chief Marketing Officer
AeroGrow International, Inc.
900 28th Street, #201
Boulder, Colorado 80303
 
We, at Patrice Tanaka & Company, Inc. ("PT&Co,"), are very much looking forward
to providing public relations and communications services to AeroGrow
International, Inc. ("you"). Since you have requested that we commence work on
certain projects prior to the execution of our Formal Agreement, we are setting
forth certain basic terms (mainly related to your payment obligations) to govern
our interim relationship as follows:


We will become your official public relations agency of record on July 1, 2005.


Our services to you will initially include mutually agreed upon short-term
projects.


The charges for services provided by PT&Co. are based on hourly rates of the
various members of the professional team assigned to your account You will be
invoiced for our services on a monthly basis and you agree to make payment of
such invoices upon receipt. You agree that our charge for services of the type
and scope previously discussed will average $15,000 per month from Aug 1, 2005
through the launch, with 75% payable in cash and 25% payable i n .AeroGrow
stock. Mutually agreed upon changes or additions to your project will be
budgeted separately, and time spent on any unforeseen crisis situations will be
pre-approved and billed on an hourly basis at our current billing rates as set
fort in the attached Schedule A.


You understand that the public relations projects will entail, in addition to
the fees provided for our services, out-of pocket expenses. Until our Formal
Agreement is finalized, wherever possible you will contract directly with the
outside vendors incidental to your projects and you will pay them directly. In
all other cases, you agree to make prompt payment to us upon receipt of our
invoices for: (a) pre-approved printing, mailing, artwork, photography, filming
and other services and materials at their net casts plus an administrative fee
of fifteen (15%) ; and (b) other out-of-pocket items such as postage, overnight
delivery, travel, luncheons with editors, telephone calls, faxes, messengers and
overnight courier services incidental to the performance of our services, which
will be billed to you at their net costs with no administrative fee. We will
provide to you copies of supplier invoices of the type described in
subparagraph (a).
 

--------------------------------------------------------------------------------


 
In order that we might plan for the efficient use of our staff and that you
might plan for your budgetary needs, each of us agrees to give to the other no
less them sixty (60) days notice of intention to end our working relationship
(except that we reserve the right to immediately cease performing services for
you in the event that all fees and expenses provided for in this interim
agreement have not been promptly paid). Notwithstanding any termination, you
agree to pay for all our fees and expenses through the date of termination.
Although it is our mutual intention to enter into a Formal Agreement as promptly
as possible, this interim agreement will govern our relationship until such
time.


You represent that this interim agreement which, essentially, sets forth your
obligation to pay for services provided to you and fees incurred on your behalf
is binding on your company.


You agree that any dispute relating to the interpretation or performance of this
interim agreement which cannot be amicably resolved shall be resolved at the
request of either party through binding arbitration conducted under the auspices
of the American Arbitration Association in New York City pursuant to principles
of New York law.


Please indicate your agreement with all of the above by executing and returning
both copies of this letter to the undersigned.




Very truly yours,
 
PATRICE TANAKA & COMPANY, INC.
 
By:  __________________________________________
Ellen LaNicca Albanese
President & C o-Founder
 


ACCEPTED AND AGREED TO THIS
15 Day of June, 2005


AeroGrow International, Inc.


By:  _______________________________________
Randy Seffren
Vice President
Chief Marketing Officer





-2-

--------------------------------------------------------------------------------



SCHEDULE A
 
Patrice Tanaka & Company, Inc.
 
Executive Billing Rates
 
Position
 
Rate
 
CEO and Creative Director
 
$
300
           
Branding Director
 
$
300
 
President
 
$
275
 
Senior Vice President
 
$
225
 
Vice President
 
$
200
 
Senior Counselor
 
$
180-$240
 
Management Supervisor
 
$
170
 
Account Supervisor
 
$
150
 
Senior Account Executive
 
$
135
 
Account Executive
 
$
120
 
Assistant Account Executive
 
$
100
 
Account Administrator
 
$
75
 


 
 
-3-

--------------------------------------------------------------------------------


